Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 3, 6-7 and 10-12 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 04/26/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/26/2019 is partially withdrawn.  Claims 2, 4-5, directed to a distinct species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 8-9, directed to a distinct species is withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with James Inskeep on Friday, December 17, 2021.
The application has been amended as follows: 
Claim 8, (cancel).
Claim 9, (cancel).
Claim 13, (cancel).
Claim 14, (cancel).
Claim 15, (cancel).
Claim 16, (cancel).
Claim 17, (cancel).
Claim 18, (cancel).
Claim 19, (cancel).
Claim 20, (cancel).
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art Perouse et al. FR3004335A1 discloses an annuloplasty ring comprising a closed elongate core having a shape configured to establish a preferred perimeter for a human blood valve when implanted in a circulatory system, wherein the core comprises an elastic material allowing the core to be stretched from a resting state to a stretched state, wherein said core in said resting state includes a plurality of embedded rigid members with spaces in between them, wherein said core is biased toward said resting state. In addition, Perouse et al. discloses a cover, covering the core. However, Perouse et al. does not expressly disclose nor render obvious the annuloplasty ring is for receiving a prosthetic valve such that the core is biased toward said resting state, such that when a prosthetic valve is implanted within said ring, said areas of increased elasticity defined by said spaces place a squeezing force on a plurality of sides of the prosthetic valve, thereby preventing paravalvular leakage. In addition, Perouse et al. does not expressly disclose nor render obvious the areas of increased stretchability placed to align with commissures of the human blood valve.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774